Ellison, J.
(dissenting). — I think the foregoing-opinion is not a proper or practical solution of the question presented by the appeal. If, prior to the adoption of the local option law, the defendant had been indicted for a violation of the general dramshop law, but had not been put upon his trial until after the-adoption of the local option law, it seems to me clear that he could have been convicted under the saving clause of the statute, sections 3972, 6594, 6597; for the reason that the local option law, when adopted, repealed the dramshop law. Section 4602, R. S.; State ex rel. v. Pond, 93 Mo. 633, 634; Ex Parte Swan, 96 Mo. 49. And it especially provided that a repeal of a law shall not have the effect to prevent a conviction on its-violation before repeal.
The same reasoning makes clear to my mind that, when, after being once adopted, the law is rejected,, then it is repealed in the community or jurisdiction which rejects it; and therefore he who has violated the-local option law may be convicted of such violation after it has been thus repealed. That the local option law is repealed in a given community when it is-rejected by a vote of that community, is evident from the reading of sections 4602 and 4603 of the statute. The repeal is a provision of the statute itself, becoming-effective on a vote of rejection. And when repealed, the general dramshop law again becomes operative, for the reason that it is so provided in section 4602. It is there enacted that if the vote be for the sale of liquors, the general law shall thence after be in force. If, on the rejection of local option, after it had been in. operation for four years, the general law is in force, what has become of the local option law? The two laws can not be in force at the same time, in the same community. Ex parte Swan, supra. It is necessarily *661repealed, in the sense of the statute. When the statute, section 3972, provided that the repeal of a statute should not affect the prosecution' of an offense committed before the repeal, it necessarily embraced a case like the present. The word repeal does not necessarily mean an act of the legislature had at the time effect is given to the repeal. Thus, in State v. Binder, 38 Mo. 456, which, I think, is a case in point here, it is said:
“The act of the general assembly did not directly repeal the statute making it a misdemeanor to sell fermented liquors on Sunday but it gave to the city of St. Louis the power to pass an ordinance which should have the effect to allow the sale of such liquors on Sunday within the corporate limits, whenever a majority of the legal voters of the city should authorize the same to be done; and when that power had been called into exercise, and ordinances had been passed in pursuance of such authority given, the effect thereof was necessarily to repeal so far, and to supersede, the previous statute. The exercise of this power was made by the act to be dependent upon the consent and authority of a majority of the legal voters of the city.”-
Repeal means to annul, to call back, to abrogate, by the same power that made or enacted. The legislature enacted a law which itself provided for the adoption, and the repeal or abrogation of that law in certain communities. And just as certainly as the legislature has provided for an effective local option law in certain communities, just so certainly have they provided for abrogation of that law; and the same argument that leads to the conclusion that it can not be repealed, leads to the conclusion that it can not be given operation. I think the circuit court properly adopted the view presented by the state.